 


109 HRES 902 : 
U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 902 
In the House of Representatives, U. S.,

June 29, 2006
 
RESOLUTION 
 
 
 
That the following named Member be, and he is hereby, elected to the following standing committees of the House of Representatives:

Committee on Armed Services:Mr. Bilbray.

Committee on Government Reform:Mr. Bilbray.

Committee on Veterans’ Affiars:Mr. Bilbray.

 
 
Karen HaasClerk.
